12‐4198‐cv
       MTA Bus Non‐Union Employees, et al. v. Metropolitan Transportation Authority, et al.


                                         UNITED STATES COURT OF APPEALS
                                             FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  WHEN  CITING  A  SUMMARY  ORDER  IN  A
DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN
ELECTRONIC DATABASE  (WITH THE NOTATION  “SUMMARY ORDER”).   A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1           At a stated term of the United States Court of Appeals for the Second
 2     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley
 3     Square, in the City of New York, on the 8th day of October, two thousand thirteen.
 4
 5     PRESENT:  JOHN M. WALKER, Jr.,
 6               PIERRE N. LEVAL,
 7               RICHARD C. WESLEY,
 8                          Circuit Judges.
 9
10                                            
11
12     MTA BUS NON‐UNION EMPLOYEES, ET AL.,
13                    
14                Plaintiffs‐Appellants,  
15
16                                      ‐v.‐                                       12‐4198‐cv  
17
18     MTA NEW YORK CITY TRANSIT,
19
20                Defendant,
21
22
 1   METROPOLITAN TRANSPORTATION AUTHORITY, MTA BUS COMPANY,  
 2
 3              Defendants‐Appellees.*
 4                                          
 5
 6   FOR APPELLANTS:                    JOHN A. CIRANDO (Bradley E. Keem, Elizabeth deV.
 7                                      Moeller, on the brief) Dealy Silberstein & Braverman,
 8                                      LLP, Syracuse, NY.
 9
10   FOR APPELLEES:                     HELEN FROMM (Mary Fisher Bernet, Peter Sistrom, on
11                                      the brief) Metropolitan Transportation Authority, New
12                                      York, NY.
13
14        Appeal from the United States District Court for the Southern District of
15   New York (Rakoff, J.).
16
17           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

18   ADJUDGED AND DECREED that the judgment of the United States District

19   Court for the Southern District of New York is AFFIRMED. 

20           In this appeal from the United States District Court for the Southern

21   District of New York (Rakoff, J.), we conclude, first, that the court was within its

22   discretion to retain supplemental jurisdiction over Appellants’ state law claims.

23           We also affirm the District Court’s grant of judgment to the defendants on

24   Appellants’ state law claims based on their Offer Letter and pension plan. 

25   Appellants argue that when the MTA granted increases in contributions and


             *
               We direct the Clerk of the Court to amend the official caption as noted.

                                                      2
1    benefits to the workers covered by its collective bargaining agreement (“CBA”)

2    with the Transport Workers Union of America, Local 100 (“Local 100ʺ), it was

3    compelled by the terms of Article 16 of the Metropolitan Transportation

4    Authority Defined Benefits Plan (the “Plan”) to grant them corresponding

5    increases in both contributions and benefits.  Construing the Plan as denying any

6    linkage between Appellants’ benefits and benefits accorded under Local 100ʹs

7    CBA would leave the MTA free, almost at will, to wipe out the economic value to

8    Appellants of their Plan.  Simply by agreeing with Local 100 to an economically

9    neutral increase in both contributions and benefits, the MTA could then impose

10   on Appellants increased contributions, without corresponding increased benefits.

11         But that is not the case here.  After the Impasse Award raised Local 100ʹs

12   contributions and benefits, the MTA did not increase Appellants’ contributions

13   without a corresponding increase to benefits.  To the contrary, the MTA left

14   Appellants’ contributions and benefits unchanged, waiving its right to impose

15   increased contributions.  Therefore, even if Appellants are correct that the Plan

16   prohibits the MTA from raising contributions in line with Local 100ʹs CBA

17   without a corresponding change to benefits, the Plan does not compel defendants

18   to increase Appellants’ benefits having foregone any increase to contributions.


                                              3
1   We affirm the judgment of the District Court.

2                                  FOR THE COURT:
3                                  Catherine O’Hagan Wolfe, Clerk
4

5




                                     4